DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Application
This action is in reply to the reply filed April 27, 2021 (hereinafter “Reply”) and the accompanying request for continued examination.
Claims 1, 5, 6, 9, 13, 14, 17, and 18 are amended.
Claims 1-20 are pending and indicated as being allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Bruce et al. (U.S. Pub. No. 2003/0033195 A1) discloses techniques for calculating the difference in a subject retailer’s ability to satisfy consumer demand within a geographic area. In calculating the difference in demand, Bruce’s techniques take into consideration the associations between supply points, origins of demand, market share of competitors and subject retailers, and product decay to provide optimal locations for the placement of additional locations for the subject retailer. 
Gargi et al. (U.S. Pub. No. 2004/0220906 A1) teaches techniques for searching real estate properties, estimating the size of an area, and associating an image with information relevant to the image is disclosed. A system for searching real estate properties comprises a data storage unit configured to store map information, additional relevant georeferenced information and information about real estate properties, including information identifying the locations of the real estate properties; and a display unit configured to receive a search request from a user, communicate with the data storage unit, and provide search results to the user, including a map showing locations of real estate properties, in response to the search request, the display unit being further configured to displaying a user interface with which the user may associate information, personal to the user, with a particular real estate property
House et al. (U.S. Pat. No. 7,991,638 B1) (hereinafter “House”) teaches techniques for evaluating and displaying trade information for a user. Customer addresses are received, and then a buffer area is created around each of the customer address. The buffer area for each address is combined to generate at least one aggregated area. The aggregated area is then disaggregated to define a polygon which is useful for generating a density map, indicating an ideal retail location for a new store, and determining which retail store to relocate or close.
Ramakrishnan (U.S. Pub. No. 2006/0161465 A1) teaches techniques for optimizing merchandise profitability that includes the step of modeling gross margin as a function of product breadth and depth for each of at least one class of goods retailed by each of at least one retail site in a group of sites of the retail enterprise, and as a function of the expected discount price for each such class of goods at each such retail site. 
Newman et al. (U.S. Pub. No. 2005/0055275 A1) teaches techniques for evaluating the cause and effect of advertising and marketing programs using card transaction data. In one embodiment, access is provided to voluminous card-holder transaction data detailing accurate-to-the-penny transaction amounts, twenty-four hour active customers, and a multi-year transaction history per customer. Furthermore, such data is captured in real-time, and due to the sample size, can provide granular, statistically significant information at a local level for client and merchant coverage. 
Wiese (U.S. Pub. No. 2002/0077936 A1) is newly cited and teaches a real estate value map computer system that creates and displays a map image based upon a value database associating a plurality of values each with a geographic location in a geographic area and a map program associating each location with a map image location. The computer system assigns one of a plurality of symbols to each geographic location based upon its associated value. The symbol is then displayed on the map image at the map image location associated with the geographic location.
Church (“Geographical information systems and location science,” Computers & Operations Research 29 (2002), pp. 541-562) is newly added and has been cited to further show the state of the art with respect to real estate spatial data analysis.
The closest art of record, including the combination of Bruce, Gargi, House, Ramakrishnan, Newman, Wiese, and Church, fails to teach, suggest, or render obvious each and every element of the claims as presently arranged in the claims, including the features added via the amendments accompanying the Reply. Further, one of ordinary skill in the art at the time of invention would not look to combine Bruce, Gargi, House, Ramakrishnan, Newman, Wiese, and Church, or the closest art of record, to arrive at the present claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622